Exhibit 10.2 AGREEMENT This Agreement (the “ Agreement ”) is entered into as of April 27, 2016, by and between Unifi, Inc., a New York corporation (the “ Company ”), and R. Roger Berrier, Jr. (“ Executive ”). RECITALS WHEREAS, Company employed Executive as President and Chief Operating Officer as an at-will employee; WHEREAS, the Executive resigned from his employment with the Company effective April 27, 2016 (the “ Resignation Date ”); WHEREAS, Executive and the Company desire to set forth in writing their agreement regarding the responsibilities of the parties in connection with Executive’s resignation of employment; and WHEREAS, the parties wish to provide for the orderly transition of Executive’s duties and responsibilities to others, and Executive has indicated his willingness to provide transition services to the Company on the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the foregoing premises and the respective agreements of the Company and Executive set forth below, the Company and Executive, intending to be legally bound, agree as follows: 1.
